Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
This Office action has been issued in response to amendment filed on 03/07/2022
Claims 1-15 pending. Applicants' arguments have been carefully and respectfully considered and addressed. Accordingly, this action has been made FINAL necessitated by amendment.  

Response to Arguments
Applicant’s arguments regarding the amended claims were fully considered and are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-7 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Igor Alferov (hereinafter Alferov) US Publication No 20200272619

As per claim 1, Alferov teaches:
 A method of managing a decentralized identifier, the method comprising: 
receiving candidate documents including a decentralized identifier; 
 (Fig. 3, 5 and paragraphs [0029], [0032])
deciding authoritativeness of the candidate documents for the decentralized identifier; 
(Fig. 3, 5 and paragraphs [0029], [0032])
Selecting, from among the candidate documents, a winner document which has authority over the decentralized identifier on the basis of authoritativeness. 
(Fig. 3, 5 and paragraphs [0029], [0032], wherein Decentralized ID ownership is the authoritativeness)

As per claim 2, Alferov teaches: 	The method of claim 1, wherein the deciding of the authoritativeness comprises deciding the authoritativeness on the basis of hash values of the candidate documents. 
(Fig. 3, 5 and paragraphs [0029], [0032])

As per claim 3. Alferov teaches:
 	candidate documents include an additional property, and the authoritativeness of the candidate documents are adjustable on the basis of the additional property. (Fig. 3, 5 and paragraphs [0027]-[0029], wherein the security data is the additional property)

As per claim 6, Alferov teaches:
The method of claim 1, further comprising: 
inquiring about whether there is a document registered in relation to the decentralized identifier; 
(Fig. 3, 5 and paragraphs [0029], [0032])
and when  the registered document is present for the decentralized identifier, recognizing the registered document as one of the candidate documents. (Fig. 3, 5 and paragraphs [0029], [0032])

As per claim 7, Alferov teaches:
 	The method of claim 1, further comprising inquiring about whether there is  a document registered in relation to the decentralized identifier, wherein the selecting of the winner document comprises, when the  registered document is present the decentralized identifier, selecting the registered document as the winner document. (Fig. 3, 5 and paragraphs [0029], [0032])

As per claim 13, Alferov teaches:
 	The method of claim 1, further comprising registering the winner document as an authorized document for the decentralized identifier. 
(Fig. 3, 5 and paragraphs [0029], [0032])

As per claim 14, Alferov teaches:
 	The method of claim 13, wherein the registering of the winner document comprises generating a transaction for the authorized document and registering the authorized document in a blockchain storage. (Fig. 3, 5 and paragraphs [0029], [0032])

Claim 15 is an electronic device corresponding to method claim 1 and it is rejected under the same rational as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Alferov in view of Julius SU (hereinafter SU) US Publication No 20140356846. 


As per claim 4. Alferov does not explicitly random string wherein the random string has a random type of characters generated in a random length and in a random order, however an analogous art of content management, SU teaches: 	 random string wherein the random string has a random type of characters generated in a random length and in a random order. (Paragraphs [0069] and [0200])(SU)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Alferov and SU by incorporating the teaching of SU into the method of Alferov. One having ordinary skill in the art would have found it motivated to use the content management of SU into the system of Alferov for the purpose of managing document priority.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Alferov in view of Christidis et al (hereinafter Christidis) US Publication No 20180096360.

As per claim 5, Alferovdoes not explicitly teach selecting of the winner document comprises selecting a candidate document having a minimum priority level value as the winner document of the decentralized identifier, however in analogous art of content management, Christidis teaches:
 	selecting of the winner document comprises selecting a candidate document having a minimum priority level value as the winner document of the decentralized identifier. (Abstract and paragraphs [0007], [0020] and [0028])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Alferov and Christidis by incorporating the teaching of Christidis into the method of Alferov. One having ordinary skill in the art would have found it motivated to use the content management of Christidis into the system of Alferov for the purpose of managing document priority


Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Alferov in view of Islam et al (hereinafter Islam) US Publication No 20200274389. 

As per claim 8, Alferov does not explicitly teach inquiring about a document registered in relation to the decentralized identifier, wherein when the registered document has been deleted or a validity period of the registered document has passed, the registered document is excluded from the candidate documents, however an analogous art of content management, Islam  teaches: 	inquiring about a document registered in relation to the decentralized identifier, wherein when the registered document has been deleted or a validity period of the registered document has passed, the registered document is excluded from the candidate documents. (Paragraph [0098])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Alferov and Islam by incorporating the teaching of Islam into the method of Alferov. One having ordinary skill in the art would have found it motivated to use the content management of Islam into the system of Alferov for the purpose of managing document relevancy. 


Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Alferov in view of Patel et al (hereinafter Patel) US Publication No 20190229914. 

As per claim 9, Alferov does not explicitly teach applying weights to the authoritativeness  on the basis of contributions of the candidate documents  to give a higher priority ranking to a higher contributing one of the candidate documents, however in analogous art of document management, Patel teaches:
 	applying weights to the authoritativeness  on the basis of contributions of the candidate documents  to give a higher priority ranking to a higher contributing one of the candidate documents. 
 (Fig. 2 and 5 Abstract and paragraphs [0005] and [0014] and [0101])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Alferov and Patel by incorporating the teaching of Patel into the method of Alferov. One having ordinary skill in the art would have found it motivated to use the content management of Patel into the system of Alferov for the purpose of scoring document relevancy. 

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Alferov in view of Childress et al (hereinafter Childress) US Publication No 20140222791. 
As per claim 10, Alferov does not explicitly teach filtering the candidate documents, wherein the filtering of the candidate documents comprises filtering the candidate documents on the basis of a threshold of the authoritativeness, however an analogous art of content management, Childress teaches: 	filtering the candidate documents, wherein the filtering of the candidate documents comprises filtering the candidate documents on the basis of a threshold of the authoritativeness  
(Paragraphs [0067], [0072] and  [0089]-[0090])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Alferov and Childress by incorporating the teaching of Childress into the method of Alferov. One having ordinary skill in the art would have found it motivated to use the content management of Childress into the system of Alferov for the purpose of managing document relevancy. 

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Alferov and Stiffelman in view of Lee et al (hereinafter Lee) US Publication No 20200265530. 
As per claim 11, Alferov and Stiffelman do not explicitly threshold is decided according to a network state, however in analogous art of content management, Lee teaches: 	The method of claim 10, wherein the threshold is decided according to a network state, wherein the network state includes a transaction amount, a number of registered decentralized identifier records, and a number of generated blocks. 
(Paragraphs [0054], [0093] and [0193])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Alferov and Stiffelman and Lee by incorporating the teaching of Lee into the method of Alferov and Stiffelman. One having ordinary skill in the art would have found it motivated to use the content management of Lee into the system of Alferov and Stiffelman for the purpose of managing document relevancy. 

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Alferov and Stiffelman in view of Raja Balla (hereinafter Balla) US Publication No 20190188702. 
As per claim 12, Alferov and Stiffelman do not explicitly selection of the winner document of the decentralized identifier is delayed according to the threshold, however in analogous art of content management, Balla teaches:  	selection of the winner document of the decentralized identifier is delayed according to the threshold. 
(Paragraph [0040])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Alferov and Stiffelman and Balla by incorporating the teaching of Balla into the method of Alferov and Stiffelman. One having ordinary skill in the art would have found it motivated to use the content management of Balla into the system of Alferov and Stiffelman for the purpose of managing document consensus. 

Conclusion
As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/27/2022